Exhibit 10.1

 

GUARANTY

 

                For good and valuable consideration to the undersigned and as a
continuing inducement to Citibank, N.A., and its subsidiaries and affiliates,
(hereinafter called “CREDITOR”), to extend credit to ATB Holdings Inc.,
(hereinafter called “Principal Debtor”), the undersigned, Marathon Oil
Corporation, a Delaware company, (hereinafter called “Guarantor”) does hereby
guarantee, to CREDITOR, the prompt payment of all indebtedness now or hereafter
owed CREDITOR by Principal Debtor arising from borrowings under the Uncommitted
Line of Credit Agreement (the “Contract”) dated as of June 23, 2005 between
CREDITOR, as Lender, and Principal Debtor, as Borrower, provided, however, at no
time shall this Guaranty be enforceable against Guarantor in an amount in excess
of two billion US dollars ($2,000,000,000).  Guarantor waives any right to have
Principal Debtor joined with Guarantor in any suit brought against Guarantor on
this Guaranty and waives any right to have a judgment rendered on this Guaranty
against Principal Debtor before a judgment to be rendered against Guarantor.

 

                Guarantor waives notice of acceptance of this Guaranty, of
transactions between CREDITOR and Principal Debtor and of defaults by Principal
Debtor.  Guarantor also waives periodic statements of account and agrees that
this Guaranty shall not be affected, with or without notice, by: CREDITOR’s
failure to make demand or use diligence; the extension of time for payment or of
additional credit after an account is due; change in terms upon which sales are
made to Principal Debtor; modification, termination or replacement of any
contract, or allowance on, or compromise of, any claim which CREDITOR may have
against Principal Debtor; any change in financial condition of the Guarantor,
the Principal Debtor or the CREDITOR, the bankruptcy, winding-up, liquidation,
dissolution or insolvency, reorganization and other similar proceedings
affecting the Principal Debtor or any resulting release, stay or discharge of
any obligation hereunder.

 

                Guarantor reserves to itself all rights, counterclaims and other
defenses which Principal Debtor is or may be entitled to arising from or out of
the guaranteed Contract, except for defenses arising out of the bankruptcy,
insolvency, dissolution or liquidation of Principal Debtor, the power or
authority of Principal Debtor to enter into the guaranteed Contract and to
perform its Obligations thereunder, and the lack of validity or enforceability
of the guaranteed Contract or any other documents executed in connection with
the guaranteed Contract.

 

                This shall be considered a general and continuing Guaranty,
irrespective of the aggregate amount of indebtedness existing but subject always
to the limitation on enforceability referred to above.  It shall remain in full
force and effect until the earlier of (i) July 31, 2005, or (ii) receipt from
the Guarantor or his legal representative of written notice of termination sent
by certified mail to the offices of:

 

Citibank, N.A.

Attention: Gordon Dukuyper

Two Allen Center

Suite 2000

Houston, TX 77002

 

or to such other address as may be given to Guarantor by 30 days written
notice.  No such termination shall release Guarantor from liability for
indebtedness actually or contingently subject to this Guaranty at the time of
such termination.

 

                This Guaranty shall supersede and replace any previous guaranty
delivered by Guarantor to CREDITOR for the benefit of the Principal Debtor with
respect to the obligations outlined herein and shall constitute the entire
agreement between the parties hereto with respect to the subject matter hereof.

 

                IN WITNESS WHEREOF, this Guaranty has been signed and delivered
by the undersigned as of the 23rd day of June 2005.

 

 

MARATHON OIL CORPORATION

 

 

 

 

By:

/s/ Paul C. Reinbolt

 

 

 

 

 

Paul C. Reinbolt

 

 

Vice President Finance & Treasurer

 

 

 

 

 

--------------------------------------------------------------------------------